Title: To Thomas Jefferson from Joseph Eggleston, 4 December 1807
From: Eggleston, Joseph
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Amelia 4th. Decr. 1807
                        
                        Your servant delivered your letter respecting the horse last night. Some days ago my nephew shewed me your
                            application to him on the same subject, & at the same time informed me that he had mentioned $250 as his probable price.
                            The truth is I had never fixed on any price for him, because I never proposed selling him, & because I had  put him
                            in Dr. C’s possession. If, however, he should suit the expected purpose, he shall be delivered at the price mentioned by
                            Dr. C. as he has expressed his willingness, & even a wish, to have him sent as proposed.
                        In a day or two I will send for him, in order to have him in place, if you should think proper to purchase
                            him.
                  I am, very respectfully Yr. obedt. Servt.
                        
                            Jos: Eggleston
                     
                        
                    